COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-00771-CR
Style:                   Lavoshae Wygal v. The State of Texas
Date motion filed*:      September 20, 2016
Type of motion:          Fifth Motion to Extend Time to File Appellate Brief
Party filing motion:     Appellant’s new lead counsel Cheri Duncan
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 May 19, 2016
       Number of extensions granted:          4       Current Due Date: September 19, 2016
       Date Requested:                    September 23, 2016 (127 days from original deadline)

Ordered that motion is:
       Granted
              If document is to be filed, document due: September 23, 2016.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On August 30, 2016, this Court granted the fourth extension request to file appellant’s
       brief until September 19, 2016, but with no further extensions to be granted. Because
       this is only the second extension by new counsel, Cheri Duncan, and she seeks only
       four days until September 23, 2016, this extension is granted, but no further
       extensions will be granted given the total length of time requested. See TEX. R. APP.
       P. 10.5(b)(1)(C). Accordingly, if appellant’s brief is not filed by September 23, 2016,
       the Court will abate this appeal for a late-brief hearing. See id. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: September 23, 2016




November 7, 2008 Revision